DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 6/10/2022. Claims 1-20 are pending in the application. Claims 1-2, 12, and 20 are amended.
The 112(b) rejection of claims 1, 12, and 20 previously set forth in the Non-Final Office Action mailed 03/17/2022 is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly. 
In regards to independent claim 1, Applicant argued that cited reference He “does not disclose that an index for each token includes a plurality of document IDs, and each document ID is associated with a first mask (comprising probabilistic representation of locations of a token) and a second mask (comprising probabilistic representation of relationship between the token and other tokens).”
In response to the arguments, it is submitted the cited limitations are being properly addressed by He based at least on He disclosing the following:
Claim 1 does not recite the limitation that the Applicant is arguing of “an index for each token includes a plurality of document IDs, and each document ID is associated with a first mask.” However, as recited in claim 1, He discloses “comprising probabilistic representation of locations of a token”  and “comprising probabilistic representation of relationship between the token and other tokens” on Pages 60 and 61, and in Figure 1, where the column TF represents the frequency that the corresponding term appears in the corresponding document, being a list of integers and wherein such a frequency is considered to be of probabilistic nature. The amended limitation in claim 1 is non-functional descriptive material and is not functionally involved in the step recited. The mapping step would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the mapping step with any type of data because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
Also, in response to the argument that “He fails to disclose or suggest, inter alia, 
‘for each document in the first listing of documents, including a first mask in the index,’” He discloses on Page 59 that, “The key data structure in a search engine is an inverted index, which maps individual terms (i.e., words) to lists of documents that contain the terms,” indicating that the mapping is done for each document in each list. In addition, He discloses a first mask on Page 60 and a second mask on page 61.
Thus, for at least the reasons as set forth above, it is submitted that the amended limitations in claim 1 are properly addressed by He.
In regards to independent claims 12 and 20, the emphasized limitations that the Applicant argues in claims 12 and 20 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites “including a third mask in the index, the first mask comprising a probabilistic representation of a set of integers corresponding to one or more locations of the second token”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “including a third mask in the index, the third mask comprising a probabilistic representation of a set of integers corresponding to one or more locations of the second token”.
Claim 2 recites “and including a fourth mask in the index, the second mask comprising a probabilistic representation”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “and including a fourth mask in the index, the fourth mask comprising a probabilistic representation”.
Claim 20 is objected to because of the following informalities: 
Claim 20 recites “including a fourth mask in the index, the third mask comprising a set of integers”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “including a fourth mask in the index, the fourth mask comprising a set of integers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al.  (“Read as Needed: Building WiSER, a Flash-Optimized Search Engine”).

Regarding Claim 1, He discloses a computing system for generating an index that is structured to allow phrase query searching ([Pages 60-61]: “In this paper, we present the design, implementation, and evaluation of WiSER, a flash-optimized high-I/O search engine that reads data as needed… An indexer builds the inverted index… Positions enable the processing of phrase queries”) while minimizing the amount of computing system processing and memory resources needed to generate the index ([Page 60]: “WiSER delivers higher query throughput (up to 2.7x) and lower latencies (up to 16x) than a state-of-the-art search engine (Elasticsearch) in a low-memory system that we use to stress the engine; see Figure 1 on page 60, Figure 4 on page 62 and Section 3 on pages 61-64, disclosing a computer implemented generation of an inverted indices that allow phrase query searching while minimizing the amount of computing system processing and memory resources, combined with Bloom filters”), the computing system comprising 
one or more processors; and one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, configure the computing system to generate the index by performing the following ([Abstract]: “We describe WiSER, a clean-slate search engine designed to exploit high-performance SSDs with the philosophy "read as needed". See Figure 1 on page 60, Figure 4 on page 62 and section 3 on pages 61-64 and page 65, disclosing a computer implemented system to perform steps for generating an inverted index augmented with Bloom filters that point information related with term position and frequency”): 
mapping a first token to a first listing of documents that include the first token ([Page 59]: “The key data structure in a search engine is an inverted index, which maps individual terms (i.e., words) to lists of documents that contain the terms.” See Figure 1 on page 60, where the term “cheese” is mapped to an entry in the Postings Lists referring to e.g. the documents of Table 1 on page 60); 
and for each document in the first listing of documents, including a first mask in the index, the first mask comprising a probabilistic representation of a set of integers corresponding to one or more locations of the first token in the corresponding document ([Page 60]: “Figure 1, Term Map allows one to look up the location of the postings list of a term.” See Figure 1 where the column TF represents the frequency that the corresponding term appears in the corresponding document, being a list of integers and wherein such a frequency is considered to be of probabilistic nature); and
including a second mask in the index, the second mask comprising a probabilistic representation of a set of integers that indicate a positional relationship between the first token and one or more other tokens in the corresponding document ([Page 61]: “A posting contains the location information of a term in a particular document (Figure 1). Such information often includes a document ID, positions, and byte offsets of the term in the document.” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens).

Regarding Claim 2, He discloses the computing system of claim 1, further performing:
mapping a second token to a second listing of documents that include the second token ([Page 59]: “The key data structure in a search engine is an inverted index, which maps individual terms (i.e., words) to lists of documents that contain the terms.” See Figure 1 on page 60, where the term “curd” is mapped to an entry in the Postings Lists referring to e.g. the documents of Table 1 on page 60); 
and for each document in the second listing of documents, including a third mask in the index, the first mask comprising a probabilistic representation of a set of integers corresponding to one or more locations of the second token in the corresponding document ([Page 60]: “Figure 1, Term Map allows one to look up the location of the postings list of a term.” See Figure 1 where the column TF represents the frequency that the corresponding term appears in the corresponding document, being a list of integers and wherein such a frequency is considered to be of probabilistic nature) and 
including a fourth mask in the index, the second mask comprising a probabilistic representation of a set of integers that indicate a positional relationship between the second token and one or more other tokens in the corresponding document ([Page 61]: “A posting contains the location information of a term in a particular document (Figure 1). Such information often includes a document ID, positions, and byte offsets of the term in the document.” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens).

Regarding Claim 3, He discloses the computing system of claim 1, wherein the one or more locations are file offset locations of the first token in each of the documents of the first listing ([Pages 61-64, Section 3]: “A posting contains the location information of a term in a particular document (Figure 1). Such information often includes a document ID, positions, and byte offsets of the term in the document.” See Figure 1 on page 60, Figure 4 on page 62).

Regarding Claim 4, He discloses the computing system of claim 1, wherein the one or more locations are line numbers where the first token is located in each of the documents of the first listing ([Page 60, Section 2.1]: “Finally, the location information of the term is inserted to a list, called a postings list. The resulting inverted index is shown in Figure 1.” See Figure 1 on page 60, Figure 4 on page 62 as well as section 3 on pages 61-64).

Regarding Claim 5, He discloses the computing system of claim 1, wherein the first token is a whole word ([Page 60, Section 2.1]: “…the core index structure in popular engines is the inverted index, which stores a mapping from a term (e.g., a word) to all the documents that contain the term.” See Figure 1 on page 60, Figure 4 on page 62 as well as section 3 on pages 61-64).

Regarding Claim 6, He discloses the computing system of claim 1, wherein the first token is a sequence of characters ([Page 66, Section 4.2]: “We evaluate the proposed techniques in WiSER for three types of synthetic workloads: single-term queries, two-term queries, and phrase queries.”; [Single-term queries correspond to a sequence of characters]).

Regarding Claim 7, He discloses the computing system of claim 6, wherein the sequence of characters is one of a bigram, a trigram, a 4-gram, an n-gram, a sequence of ASCII characters, a sequence of Unicode characters, or a UTF-8 sequence ([Page 62, Section 3]: “In discussing our design, we will draw on examples from the English Wikipedia, which is a representative text data set [33, 35, 44, 50, 53, 54, 56]. Its word frequency follows the same distribution (zipf’s law) as many other corpuses [41, 50], such as Twitter [47].” See Figure 1 on page 60 [A word in the word frequency corresponds to a sequence of ASCII characters]).

Regarding Claim 8, He discloses the computing system of claim 1, wherein the positional relationship between the first token and the one or more other tokens is immediately adjacent to the first token in each document of the first listing (Figure 1; [Page 61]: “For example, a position records that term “cheese” is the 2-th and 5-th token in document 2. Positions enable the processing of phrase queries: given a phrase such as “cheese curd”, we know that a document contains the phrase if the first term, “cheese”, is the x-th token and the second term “curd” is the x + 1-th one.”; [x and x+1 correspond to immediately adjacent tokens]).

Regarding Claim 9, He discloses the computing system of claim 1, wherein the first and second masks are Bloom filters ([Page 62]: Figure 5: As a result, we propose special two-way cost-aware Bloom filters by exploiting unique properties of search engines to reduce I/O. The design is based on the observation that the postings list sizes of two (or more) terms in a phrase query are often different. Therefore, we construct Bloom filters during indexing to allow us to pick the smaller Bloom filter to filter out a larger amount of positions data during querying. In addition, we design a special bitmap-based structure to store Bloom filters to further reduce I/O.” See also Section 3.2.2 on page 63).

Regarding Claim 10, He discloses the computing system of claim 8, wherein the Bloom filters are implemented with four bits each ([Page 63]: “To further reduce the size of Bloom filters, we employ a bitmap-based data layout to store Bloom filters. Figure 6 shows the data layout”).

Regarding Claim 11, He discloses the computing system of claim 1, wherein each individual document of the first and second listing of documents are one of source code files, web pages, emails, books, log files, office documents, or individual lines in a log file or a source code file ([Page 72, Section 4.3.3]: “WSBench also includes realistic workloads. We compare Elasticsearch and WiSER’s query throughput on the real query log; we also split the query log into different types of query workloads to examine the performance closely”).

Regarding Claim 12, He discloses a computing system for performing a phrase query search using an index that is structured to allow phrase query searching ([Pages 60-61]: “In this paper, we present the design, implementation, and evaluation of WiSER, a flash-optimized high-I/O search engine that reads data as needed… An indexer builds the inverted index… Positions enable the processing of phrase queries”) while minimizing the amount of computing system processing and memory resources needed for performing the phrase query search ([Page 60]: “WiSER delivers higher query throughput (up to 2.7x) and lower latencies (up to 16x) than a state-of-the-art search engine (Elasticsearch) in a low-memory system that we use to stress the engine; see Figure 1 on page 60, Figure 4 on page 62 and Section 3 on pages 61-64, disclosing a computer implemented generation of an inverted indices that allow phrase query searching while minimizing the amount of computing system processing and memory resources, combined with Bloom filters”) the computing system comprising: 
one or more processors; and one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a query phrase search using the index by performing the following ([Abstract]: “We describe WiSER, a clean-slate search engine designed to exploit high-performance SSDs with the philosophy "read as needed." See Figure 1 on page 60, Figure 4 on page 62 as well as section 3 on pages 61-64 and page 65, left column, penultimate paragraph, disclosing a computer implemented system to perform steps for generating an inverted index augmented with Bloom filters that point information related with term position and frequency): 
accessing a first portion of the index generated based on a first listing of documents, for each document in the first listing of documents, the first portion of index including a first token ([Pages 64-65]: “Among all data in the inverted index, the most commonly accessed data includes metadata, skip lists, document IDs, and term frequencies, which are often accessed together and sequentially… The corpus is from English Wikipedia in May 2018, which includes 6 million documents and 6 million unique terms (excluding stop words))”, a first mask that comprises a probabilistic representation of a set of integers corresponding to one or more locations of the first token in the corresponding document ([Page 60]: “Figure 1, Term Map allows one to look up the location of the postings list of a term.” See Figure 1 where the column TF represents the frequency that the corresponding term appears in the corresponding document, being a list of integers and where such a frequency is considered to be of probabilistic nature”, and a second mask that comprises a probabilistic representation of a set of integers that indicate a positional relationship between the first token and one or more other tokens in the corresponding document (See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens); 
accessing a second portion of the index generated based on a second listing of documents, for each document in the second listing of documents, the second portion of index including a second token, a third mask that comprises a probabilistic representation of a set of integers corresponding to one or more locations of the second token in the corresponding document, and a fourth mask that comprises a set of integers that indicate a positional relationship between the second token and one or more other tokens in the corresponding document ([Pages 60-61]: “Table 1 shows an example of documents to be indexed… A posting contains the location information of a term in a particular document (Figure 1).” See for example Figure 1 on page 60 referring to tokens such as "cheese" and "curd");
rotating the first mask by the positional relationship between the first token and the one or more other tokens ([Page 63]: “Second, we build two Bloom filters for each term to allow filtering in either direction (i.e., two-way): a set for all following terms and another set for all preceding terms of each term. With these two Bloom filters, we can apply filters forward or backward, whichever can reduce I/O”); 
determining if the rotated first mask is likely to have at least one integer that is in common with the integers of the third mask ([Page 63]: “For example, in Figure 5, instead of using Bloom filters of term1 to test if term2 is after term1, we can now use Bloom filters of term2 to test if term1 is before term2”); and
determining if the second mask is likely to include an integer that represents the second token ([Page 63]: “Because the Bloom filters of term2 are much smaller, we can apply it to significantly reduce I/O; Figure 5: Phrase Processing With Bloom Filters - WiSER uses one of the Bloom filters to test the existence of a phrase (1)and then read positions for positive tests to confirm (2).” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens).

Regarding Claim 13, He discloses the computing system of claim 12, further performing: selecting those documents of the first listing of documents that have a rotated first  mask that is likely to have at least one integer that is in common with the integers of the third mask and a second mask that is likely to include an integer that represents the second token ([Page 63]: “For example, in Figure 5, instead of using Bloom filters of term1 to test if term2 is after term1, we can now use Bloom filters of term2 to test if term1 is before term2. Because the Bloom filters of term2 are much smaller, we can apply it to significantly reduce I/O”).

Regarding Claim 14, He discloses the computing system of claim 12, wherein it is probable that the second token is immediately adjacent to the first token when it is determined that the rotated mask is likely to have at least one integer in common with the third mask and it is determined that the second mask is likely to include an integer that represents the second token ([Page 63]: “For example, in Figure 5, instead of using Bloom filters of term1 to test if term2 is after term1, we can now use Bloom filters of term2 to test if term1 is before term2.” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens).


Regarding Claim 15, He discloses the computing system of claim 12, wherein the second token is not immediately adjacent to the first token when it is determined that the rotated mask does not have any integers in common with the third mask or it is determined that the second mask does not include an integer that represents the second token ([Page 63]: “For example, in Figure 5, we will not use Bloom filters for query “term1 term2” as the I/O cost of reading the Bloom filters is too large.” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens).

Regarding Claim 16, He discloses the computing system of claim 12, wherein the first token and the second token are whole words ([Page 59]: “The key data structure in a search engine is an inverted index, which maps individual terms (i.e., words) to lists of documents that contain the terms.” See Figure 1 on page 60, where the terms “cheese” and “curd” are mapped to an entry in the Postings Lists referring to e.g. the documents of Table 1 on page 60.

Regarding Claim 17, He discloses the computing system of claim 12, wherein the first token and the second token are trigrams ([Page 62, Section 3]: “We evaluate the proposed techniques in WiSER for three types of synthetic workloads: single-term queries, two-term queries, and phrase queries.” [A phrase query with three terms corresponds to a three-word sequence or trigram]).

Regarding Claim 18, He discloses the computing system of claim 12, wherein the positional relationship between the first token and the one or more other tokens is immediately adjacent to the first token in each document of the first listing (Figure 1; [Page 61]: “For example, a position records that term “cheese” is the 2-th and 5-th token in document 2. Positions enable the processing of phrase queries: given a phrase such as “cheese curd”, we know that a document contains the phrase if the first term, “cheese”, is the x-th token and the second term “curd” is the x + 1-th one”).

Regarding Claim 19, He discloses the computing system of claim 12, wherein the masks are implemented as 4 bit-Bloom filters ([Page 63]: “To further reduce the size of Bloom filters, we employ a bitmap-based data layout to store Bloom filters. Figure 6 shows the data layout”).

Regarding Claim 20, He discloses a computing system for performing a phrase query search using an index that is structured to allow phrase query searching ([Pages 60-61]: “In this paper, we present the design, implementation, and evaluation of WiSER, a flash-optimized high-I/O search engine that reads data as needed… An indexer builds the inverted index… Positions enable the processing of phrase queries”) while minimizing the amount of computing system processing and memory resources needed for performing the phrase query search ([Page 60]: “WiSER delivers higher query throughput (up to 2.7x) and lower latencies (up to 16x) than a state-of-the-art search engine (Elasticsearch) in a low-memory system that we use to stress the engine; see Figure 1 on page 60, Figure 4 on page 62 and Section 3 on pages 61-64, disclosing a computer implemented generation of an inverted indices that allow phrase query searching while minimizing the amount of computing system processing and memory resources, combined with Bloom filters”), 
the computing system comprising: one or more processors; and one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a query phrase search using the index ([Abstract]: “We describe WiSER, a clean-slate search engine designed to exploit high-performance SSDs with the philosophy "read as needed"; see Figure 1 on page 60, Figure 4 on page 62 as well as section 3 on pages 61-64 and page 65, left column, penultimate paragraph, disclosing a computer implemented system to perform steps for generating an inverted index augmented with Bloom filters that point information related with term position and frequency”) by performing the following:
mapping a first token to a first listing of documents that include the first token ([Page 59]: “The key data structure in a search engine is an inverted index, which maps individual terms (i.e., words) to lists of documents that contain the terms.” See Figure 1 on page 60, where the term "cheese" is mapped to an entry in the Postings Lists referring to e.g. the documents of Table 1 on page 60); 
and for each document in the first listing of documents, including a first mask in the index, the first mask comprising a set of integers that summarizes one or more file offset locations of the first token in the corresponding document ([Page 60]: “Figure 1, Term Map allows one to look up the location of the postings list of a term.” See Figure 1 where the column TF represents the frequency that the corresponding term appears in the corresponding document, being a list of integers and wherein such a frequency is considered to be of probabilistic nature);
and including a second mask in the index, the second mask comprising a set of integers that summarizes all tokens that immediately follow the first token in the corresponding document ([Page 61]: “A posting contains the location information of a term in a particular document (Figure 1). Such information often includes a document ID, positions, and byte offsets of the term in the document.” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens); and
mapping a second token to a second listing of documents that include the second token;
for each document in the second listing of documents, including a third mask in the index, the third mask comprising a set of integers that summarizes one or more file offset locations of the second token in the corresponding document (See Figure 1 on page 60, where the term "curd" is mapped to an entry in the Postings Lists referring to e.g. the documents of Table 1 on page 60);
including a fourth mask in the index, the third mask comprising a set of integers that summarizes all tokens that immediately follow the second token in the corresponding document (See Figure 1 where the column TF represents the frequency that the corresponding term appears in the corresponding document, being a list of integers and wherein such a frequency is considered to be of probabilistic nature.”; [Page 66]: “Figure 8 shows the aggregated I/O traffic for two-term queries”);
rotating the first mask ([Page 63]: “Second, we build two Bloom filters for each term to allow filtering in either direction (i.e., two-way): a set for all following terms and another set for all preceding terms of each term. With these two Bloom filters, we can apply filters forward or backward, whichever can reduce I/O”); 
determining if the rotated first mask is likely to have one integer that is in common with the integers of the third mask ([Page 63]: “For example, in Figure 5, instead of using Bloom filters of term1 to test if term2 is after term1, we can now use Bloom filters of term2 to test if term1 is before term2”); 
determining if the second mask is likely to include an integer that represents the second token ([Page 63]: “Because the Bloom filters of term2 are much smaller, we can apply it to significantly reduce I/O; Figure 5: Phrase Processing With Bloom Filters - WiSER uses one of the Bloom filters to test the existence of a phrase (1)and then read positions for positive tests to confirm (2).” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens); and 
selecting those individual documents of the first listing of documents that have a rotated first mask that is likely to include at least one integer that is in common with the integers of the third mask and a second mask that is likely to include an integer that represents the second token ([Page 68]: “Figure 12 show that WiSER’s highlighting incurs significantly less I/O traffic (42%) to the document store than Elasticsearch because in WiSER documents are decompressed individually and are aligned, whereas Elasticsearch may have to decompress irrelevant documents and read more I/O blocks due to misalignment.” See section 3.2. and Figures 5, 6 on page 63, wherein the pair of Bloom filters express a probabilistic metric that comprises integers and provides a relationship between a term of a phrase and other terms of the phrase and whether such terms are before or after the term, wherein the other terms are considered as other tokens).





Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168